Title: 1774 Aug. 31. Wednesday.
From: Adams, John
To: 


       Breakfasted at Mr. Bayards of Philadelphia, with Mr. Sprout a presbyterian Minister.
       Made a Visit to Governor Ward of Rhode Island at his Lodgings. There We were introduced to several Gentlemen.
       Mr. Dickenson, the Farmer of Pensylvania, came to Mr. Wards Lodgings to see us, in his Coach and four beautifull Horses. He was introduced to Us, and very politely said he was exceedingly glad to have the Pleasure of seeing these Gentlemen, made some Enquiry after the Health of his Brother and Sister, who are now in Boston. Gave us some Account of his late ill Health and his present Gout. This was the first Time of his getting out.
       Mr. Dickenson has been Subject to Hectic Complaints. He is a Shadow—tall, but slender as a Reed—pale as ashes. One would think at first Sight that he could not live a Month. Yet upon a more attentive Inspection, he looks as if the Springs of Life were strong enough to last many Years.
       We dined with Mr. Lynch, his Lady and Daughter at their Lodgings, Mrs. McKenzies. And a very agreable Dinner and Afternoon we had notwithstanding the violent Heat. We were all vastly pleased with Mr. Lynch. He is a solid, firm, judicious Man.
       He told us that Coll. Washington made the most eloquent Speech at the Virginia Convention that ever was made. Says he, “I will raise 1000 Men, subsist them at my own Expence, and march my self at their Head for the Relief of Boston.”
       He entertained us with the Scandalous History of Sir Egerton Leigh—the Story of his Wifes Sister, and of his Dodging his Uncle, the Story the Girl swore to before the Lord Mayor, and all that.
       There is not says Lynch a greater Rascall among all the Kings Friends. He has great Merit, in this Reign.
       Mr. Lynch says they shall export this Year 12,000 Wt. of Indigo and 150,000 Tierces of Rice from S. Carolina. About 300 Ships are employed.
       Mrs. Lynch enquired kindly after Mrs. Adams’s Health, and Mrs. Smith and family and Mr. Boylstone And Mrs. and Mr. Gill &c.
      